Name: Commission Regulation (EEC) No 2486/92 of 27 August 1992 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  prices;  consumption;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31992R2486Commission Regulation (EEC) No 2486/92 of 27 August 1992 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agencies Official Journal L 248 , 28/08/1992 P. 0008 - 0014COMMISSION REGULATION (EEC) No 2486/92 of 27 August 1992 amending Regulation (EEC) No 689/92 fixing the procedure and conditions for the taking over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 689/92 (2), as amended by Regulation (EEC) No 1941/92 (3), lays down the conditions for the acceptance of cereals into intervention; Whereas the intervention price is fixed for a standard quality laid down for each cereal; whereas this price may be adjusted by increases or reductions for cereals not complying with this quality; Whereas cereals offered for intervention must comply with quality standards permitting appropriate use or storage; whereas, as a result, a minimum quality should be laid down; Whereas, when determining the minimum quality, the differences in climatic conditions in the regions of the Community should be taken into account as far as possible; Whereas Regulation (EEC) No 1766/92 introduced a single intervention price system for all cereals; whereas this should be taken into account in respect of common wheat by laying down the breadmaking quality as the minimum quantity; Whereas Regulation (EEC) No 1581/86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as last amended by Regulation (EEC) No 2203/90 (5), will be repealed with effect from 1 July 1993; whereas some of the provisions of this Regulation should be included in the detailed rules for application; Whereas, under an intervention price system, there can be quality increases and reductions only for certain essential cereal characteristics; Whereas the required minimum intervention quality may be achieved by mixing different qualities of the cereals in question; whereas this risk is particularly great in the case of common wheat; whereas, as a result, the machinability test should be maintained in the case of batches of common wheat of poor quality; Whereas, in order to simplify application of the intervention system, the price increases and reductions and the conditions for taking over should be incorporated into a single regulation; Whereas the Management Committee for Cereals has not delivered an opinion within the period set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 689/92 is hereby amended as follows: 1. 'The Annex hereto' in the first subparagraph of Article 2 (2) is replaced by 'Annex I'. 2. The Annex is replaced by Annex I to this Regulation. Annexes II and III to this Regulation are added. 3. The last two subparagraphs of Article 2 (2) are replaced by the following: 'In addition, in cases where analyses indicate that the Zeleny index of a batch of common wheat is between 20 and 30, in order to be deemed sound, fair and of marketable quality within the meaning of paragraph 1, the dough obtained from this wheat must be judged to be non-sticky and machinable in accordance with the method laid down in Annex IV to Regulation (EEC) No 1908/84 of the Commission (*). (*) OJ No L 178 of 5. 7. 1984, p. 6.' 4. The third subparagraph of Article 3 (7) is replaced by the following: 'The offerer shall bear the costs relating to: - determination of the tannin content of sorghum, - the amylasic activity (Hagberg) test, - determination of the protein content in the case of durum wheat and common wheat, - the Zeleny test, - the machinability test.' 5. Article 4 is replaced by the following: 'Article 4 1. Without prejudice to paragraph 2, the price payable to the offerer shall be the intervention price referred to in Article 3 (3) of Regulation (EEC) No 1766/92, valid on the date specified as the first day of delivery when notice was given of acceptance of the offer, for goods delivered at warehouse, before unloading. This price shall be adjusted in accordance with the increases and reductions referred to in Article 4 (a). However, where delivery takes place in a month in which the intervention price is lower than that of the month of the offer, the latter price shall apply. 2. On receipt of an offer, in compliance with Article 4 of Regulation (EEC) No 1766/92, intervention agencies shall decide on the place where the cereals are to be taken over. Transport costs from the place where the goods are stored when the offer is made to the intervention centre to which they can be transported at least expense shall be borne by the offerer. Should the intervention agency take over the goods at a place other than the intervention centre to which they may be transported at least expense, it shall determine and bear the additional transport costs. In this case the transport costs referred to in the preceding subparagraph shall be determined by the intervention agency. If the intervention agency, in agreement with the offerer, stores the goods at the place at which they are located at the time the offer is made, the costs referred to in the second sentence of the preceding subparagraph and the costs of removal from the warehouse, the latter being assessed on the basis of the rates actually recorded in the Member State concerned, shall be deducted from the intervention price. 3. Payment shall be made between the 30th and the 35th day following the date of takeover, as referred to in Article 3 (4).' 6. The following Article 4 (a) is inserted: 'Article 4 (a) 1. The price increases or reductions by which the intervention price is increased or decreased shall be calculated by applying the percentages provided for in paragraph 2 to the said price without the monthly increases. 2. (a) Where the moisture content of the cereals offered for intervention is lower than the moisture content of the standard quality, the price increases to be applied shall be those listed in Table I of Annex II. Where the moisture content of durum wheat offered for intervention is higher than the moisture content of the standard quality, the price reductions to be applied shall be those listed in Table II of Annex II. (b) Where the specific weight of common wheat, rye and barley offered for intervention differs from the specific weight of the standard quality, the price reductions to be applied shall be those listed in Table III of Annex II. (c) Where the percentage of broken grains exceeds 3 % for durum wheat, common wheat, rye and barley and 4 % for maize and sorghum, a reduction of 0,05 % shall be applied for each excess of 0,1 %. (d) Where the percentage of grain impurities exceeds 2 % for durum wheat, 3 % for rye, 4 % for maize and sorghum and 5 % for common wheat and barley, a reduction of 0,05 % shall be applied for each excess of 0,1 %. (e) Where the percentage of sprouted grains exceeds 2,5 %, a reduction of 0,05 % shall be applied for each excess of 0,1 %. (f) Where the percentage of miscellaneous impurities (Schwarzbesatz) exceeds 0,5 % for durum wheat and 1 % for common wheat, rye, barley, maize and sorghum, a reduction of 0,1 % shall be applied for each excess of 0,1 %. (g) Where the percentage of piebald grains in durum wheat exceeds 20 %, a reduction of 0,2 % shall be applied for each excess of 1 % or fraction of 1 %. (h) Where the protein content of common wheat is less than 11,5 %, the reductions to be applied shall be those listed in Table IV of Annex II. These reductions shall be applied to the intervention price valid at the beginning of the marketing year. (i) Where the tannin content of sorghum offered for intervention is higher than 0,4 % of the dry matter, the reduction to be applied shall be calculated in accordance with the method laid down in Annex III. 3. The price increases and reductions referred to in paragraph 2 shall be applied jointly.' Article 2 Commission Regulation (EEC) No 1570/77 of 11 July 1977 on price increases and reductions applicable to intervention in cereals (6) is hereby repealed with effect from 1 July 1993. This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 181, 1. 7. 1992, p. 21. (2) OJ No L 74, 20. 3. 1992, p. 18. (3) OJ No L 196, 15. 7. 1992, p. 20. (4) OJ No L 139, 24. 5. 1986, p. 36. (5) OJ No L 201, 31. 7. 1990, p. 5. (6) OJ No L 174, 14. 7. 1977, p. 18. ANNEX I 'ANNEX Durum wheat Common wheat Rye Barley Maize Sorghum A. Maximum moisture content 14,5 % 14,5 % 14,5 % 14,5 % 14,5 % 14,5 % B. Maximum percentage of matter which is not basic cereal of unimpaired quality 12 % 12 % 12 % 12 % 12 % 12 % of which: 1. Broken grains 6 % 5 % 5 % 5 % 10 % 10 % 2. Impurities consisting of grains (other than indicated at 3) 5 % 7 % 5 % 12 % 5 % 5 % of which: (a) shrivelled grains - - (b) other cereals 3 % (c) grains damaged by pests 5 % (d) grains in which the germ is discoloured - - - - (e) grains overheated during drying 0,50 % 0,50 % 3 % 3 % 3 % 3 % 3. Mottled grains and/or grains affected with fusariosis 5 % - - - - - of which: - grains affected with fusariosis 1,5 % - - - - - 4. Sprouted grains 4 % 6 % 6 % 6 % 6 % 6 % 5. Miscellaneous impurities (Schwarzbesatz) 3 % 3 % 3 % 3 % 3 % 3 % of which: (a) extraneous seeds: - noxious 0,10 % 0,10 % 0,10 % 0,10 % 0,10 % 0,10 % - other (b) damaged grains: - grains damaged by spontaneous heating or too extreme heating during drying 0,05 % 0,05 % - other (c) extraneous matter (d) husks (e) ergot 0,05 % 0,05 % 0,05 % - - - (f) decayed grains - - - - (g) dead insects and fragments of insects C. Maximum percentage of wholly or partially mitadine grains 40 % - - - - - D. Maximum tannin content - - - - - 1 % (1) E. Minimum specific weight 78 kg/hl 72 kg/hl 68 kg/hl 62 kg/hl - - F. Protein content 11,5 % (1) - - - - - G. Hagberg falling number 220 220 - - - - H. Zeleny Index - 20 - - - - (1) Percentage calculated on the dry matter.' ANNEX II TABLE I Price increases calculated as a percentage of the prices referred to in Article 4a of this Regulation, for cereals the moisture content of which differs from the moisture content of the standard quality Moisture content Cereals other than durum wheat Durum wheat 13,4 0,1 - 13,3 0,2 - 13,2 0,3 - 13,1 0,4 - 13,0 0,5 - 12,9 0,6 - 12,8 0,7 - 12,7 0,8 - 12,6 0,9 - 12,5 1,0 - 12,4 1,1 0,1 12,3 1,2 0,2 12,2 1,3 0,3 12,1 1,4 0,4 12,0 1,5 0,5 11,9 1,6 0,6 11,8 1,7 0,7 11,7 1,8 0,8 11,6 1,9 0,9 11,5 2,0 1,0 11,4 2,1 1,1 11,3 2,2 1,2 11,2 2,3 1,3 11,1 2,4 1,4 11,0 2,5 1,5 10,9 2,6 1,6 10,8 2,7 1,7 10,7 2,8 1,8 10,6 2,9 1,9 10,5 3,0 2,0 10,4 3,1 2,1 10,3 3,2 2,2 10,2 3,3 2,3 10,1 3,4 2,4 10,0 3,5 2,5 9,9 - 2,6 9,8 - 2,7 9,7 - 2,8 9,6 - 2,9 9,5 - 3,0 9,4 - 3,1 9,3 - 3,2 9,2 - 3,3 9,1 - 3,4 9,0 - 3,5 TABLE II Price reductions calculated as a percentage of the prices referred to in Article 4a of this Regulation, for durum wheat the moisture content of which differs from the moisture content of the standard quality Moisture content Percentage 13,6 0,1 13,7 0,2 13,8 0,3 13,9 0,4 14,0 0,5 14,1 0,6 14,2 0,7 14,3 0,8 14,4 0,9 14,5 1,0 TABLE III Price increases calculated as a percentage of the prices referred to in Article 4a of this Regulation, for cereals the specific weight of which differs from the moisture content of the standard quality Common wheat Kilogrammes per hectolitre % Price reductions less than 76-75 0,5 less than 75-74 1,0 less than 74-73 1,5 less than 73-72 2,0 Rye Kilogrammes per hectolitre % Price reductions less than 70-69 0,5 less than 69-68 1,0 Barley Kilogrammes per hectolitre % Price reductions less than 64-62 1,0 TABLE IV Price reductions referred to in Article 4a (2) of this Regulation Protein content (N Ã  5,7) Price reduction as a percentage Less than 11,5 - 11,0 1,0 Less than 11,0 - 10,5 2,0 Less than 10,5 - 10,0 3,0 Less than 10,0 - 9,5 4,0 Less than 9,5 5,0 ANNEX III Practical method for determining the reduction to be applied to the price of sorghum by intervention agencies 1. Basic data P = the percentage of tannin in raw product 0,4 % = the percentage of tannin above to which the reduction is to be applied 11 % (1) = the reduction corresponding to 1 % tannin in the dry matter 2. Calculation of the reduction The reduction, expressed as a percentage to be applied to the intervention price, shall be calculated in accordance with the following formula: 11 (P 0,40) (1) Reduction to be applied to the price of sorghum on the basis of the tannin content of 1 000 grams of dry matter: (a) Poultry-metabolizable energy of 1 000 g of sorghum dry matter with a theoretical tannin content of 0 %: 3 917 K calories. (b) Reduction of the poultry-metabolizable energy of 1 000 g of sorghum dry matter per additional percentage point of tannin: 419 K calories. (c) Difference, expressed in percentage points, between the maximum tannin content laid down for sorghum accepted for intervention and the tannin content laid down for the standard quality: 1,0 0,30 = 0,70. (d) Difference, expressed as a percentage, between the poultry-metabolizable energy of sorghum containing 1,0 % tannin and the poultry-metabolizable energy of sorghum with the same tannin content as the standard quality (0,30 %): 100 ( 3 917 (419 Ã  1,0) 3 917 (419 Ã  0,30) Ã  100 ) = 7,74 % (e) Percentage reduction corresponding to a 1 % tannin content in the dry matter, in excess of 0,30 % 7,74 0,70 = 11 %